Eisher, J.,
delivered the opinion of the Court.
The error assigned is, that the court below improperly refused to grant a new trial. The bill of exceptions, it is manifest, contains but a portion of the evidence, and the motion cannot, therefore, be considered in this court. It may be true as contended, that the court erred in admitting the evidence to go to the jury; but this is not the question on a motion for a new trial. The court must determine from the whole evidence whether the verdict is correct, notwithstanding the alleged error of the court on one point.
Judgment affirmed.